TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00106-CV


Charlie Simpson, Appellant

v.

Christina Simpson, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
NO. 423-515, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Charlie Simpson filed his notice of appeal on February 23, 2010.  On
June 28, 2010, the Clerk of this Court sent notice to appellant requesting that appellant make
arrangements for the payment of the clerk's record and submit a status report regarding this appeal,
and that his appeal would be dismissed for want of prosecution if he did not respond to this Court
by July 8, 2010.  To date, appellant has not responded to this Court's notice.  Accordingly, we
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b), (c).
						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   August 26, 2010